 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          NICHOLAS STERLING LITTLE,
 8                               Petitioner,
                                                          C20-1071 TSZ
 9             v.
                                                          MINUTE ORDER
10        RONALD HAYNES,
11                               Respondent.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)     Petitioner’s motion for reconsideration, docket no. 75, is DENIED. The
14
     Court denied Petitioner’s motion for sanctions, docket no. 68, in part because Petitioner
     did not specify which state court records Respondent failed to file in this Court. See
15
     Minute Order at ¶ 2 (docket no. 73). In his motion for reconsideration, docket no. 75,
     Petitioner has clarified that he seeks sanctions because Respondent has failed to serve
16
     him with a paper copy of the state court records contained in Exhibits 1–5 attached to the
     Submission of Relevant State Court Record, docket nos. 25 and 25-1—despite the
17
     certificate of service executed on December 18, 2020, showing that Respondent’s counsel
     caused to be mailed to Petitioner a paper copy of the state court records at issue. See id.
18
     at 5; see also June 21, 2021, Certificate of Service (docket no. 76). The Court upholds its
     prior conclusion, and Judge Peterson’s conclusion, that Respondent’s submission of the
19
     state court records, including those contained in docket nos. 25 and 25-1, complied with
     the relevant procedural requirements. See Minute Order at ¶ 2 (docket no. 73); Order
20
     (docket no. 58 at 4–6). Absent a showing of manifest error in the Court’s prior rulings,
     see docket nos. 58 & 73, or new facts or legal authority that support Petitioner’s motion
21
     for sanctions, docket no. 68, the Court denies the instant motion for reconsideration,
     docket no. 75. See Local Civil Rule 7(h)(1).
22

23

     MINUTE ORDER - 1
 1          (2)      The Clerk is directed to send a copy of this Minute Order to pro se
     Petitioner, all counsel of record, and Judge Peterson.
 2
            Dated this 23rd day of June, 2021.
 3

 4                                                     William M. McCool
                                                       Clerk
 5
                                                       s/Gail Glass
 6                                                     Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
